UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION

PATRICK GUILLORY JR #587254 CASE NO. 6:18-CV-01195 SEC P

VERSUS JUDGE ROBERT SUMMERHAYS
RESPIRDAL CORP., ET AL MAGISTRATE JUDGE HANNA
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, determining that the findings are correct under the
applicable law, and noting the absence of objections to the Report and
Recommendation in the record

IT IS ORDERED, ADJUDGED AND DECREED that this complaint be
DISMISSED WITH PREJUDICE for failure to state a claim upon which relief
may be granted, and, in the alternative, as time-barred.

THUS DONE in Chambers on this arr day of \ vy combos” ,

2019.

 

Robert R. Summerhays
United States District Ju
